IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1046
                              Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRADLEY STEPHEN DAVISSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James B. Malloy,

District Associate Judge.

      Bradley Davisson appeals the sentence imposed after he pled guilty to

assault causing bodily injury or mental illness. AFFIRMED.



      John L. Dirks of Dirks Law Firm, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


DOYLE, Presiding Judge.

       Bradley Davisson appeals the sentence imposed after he pled guilty to

assault causing bodily injury or mental illness.1     The district court sentenced

Davisson to a jail term of one year, suspending all but sixty days, with credit for

time served. The court also imposed a term of probation not to exceed one year.

On appeal, Davisson argues the district court failed to state sufficient reasoning in

support of its sentence and abused its discretion in denying his request for a sixty-

day sentence.2

       When, as here, the sentence imposed is within the statutory limits, it “is

cloaked with a strong presumption in its favor, and will only be overturned for an

abuse of discretion or the consideration of inappropriate matters.”         State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “A district court abuses its discretion

when it exercises its discretion on grounds clearly untenable or to an extent clearly

unreasonable, which occurs when the district court decision is not supported by

substantial evidence or when it is based on an erroneous application of the law.”

State v. Wickes, 910 N.W.2d 554, 564 (Iowa 2018) (cleaned up).

       We first consider whether the district court provided sufficient reasoning for

imposing its sentence. “Although the reasons need not be detailed, at least a




1 Iowa Code section 814.6 (Supp. 2019), which prohibits appeals from guilty pleas
(except for class “A” felonies) unless a defendant establishes good cause, does
not apply to this case because the district court entered judgment and sentence
prior to the section’s effective date. See State v. Macke, 933 N.W.2d 226, 228
(Iowa 2019).
2 Prior to sentencing, as a part of a plea deal, Davisson and the State agreed to

recommend a sixty-day sentence to the court.
                                          3


cursory explanation must be provided to allow appellate review of the trial court’s

discretionary action.” State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000). At the

sentencing hearing, Davisson’s extensive criminal history and “pretty significant”

mental-health issues were discussed. The district court told Davisson it was

appropriate to have him on supervised probation. Davisson objected. The court

stated, “The nature of the offense, the facts of your case, lead me to believe that it

is appropriate to try to help you out to give you someone to supervise you, to try to

make sure that you get on the right road to not making mistakes out there, and to

that end what I’ll do is impose a one-year county jail sentence.” (emphasis added).

The district court considered the plea agreement but found that the best interests

of Davisson would be met by providing additional supervision in the form of

probation. Although this reasoning is stated succinctly, it is sufficient to afford

review.

       We next turn to the issue of whether the district court abused its discretion

in denying the joint recommendation for a sixty-day sentence. The court is to select

the sentence that “will provide [the] maximum opportunity for the rehabilitation of

the defendant, and for the protection of the community from further offenses by the

defendant and others.” Iowa Code § 901.5 (2019). “In exercising its discretion,

the district court is to weigh all pertinent matters in determining a proper sentence,

including the nature of the offense, the attending circumstances, the defendant’s

age, character, and propensities or chances for reform.” State v. Johnson, 513

N.W.2d 717, 719 (Iowa 1994). It must then determine the appropriate sentence

based on the individual factors of each case, though no single factor alone may be

determinative. See id.
                                         4


       In sentencing Davisson, the district court expressed that the nature of the

assault favors imposing probation, stating in relevant part:

       The nature of the offense, the facts of your case, lead me to believe
       that it is appropriate to try to help you out to give you someone to
       supervise you, to try to make sure that you get on the right road to
       not making mistakes out there, and to that end what I’ll do is impose
       a one-year county jail sentence. I’ll suspend all but 60 days of that
       sentence, give you credit for time served.

The sentencing court had questioned Davisson about his drug usage, prior criminal

history, temporary and permanent housing, and his ability to hold a job. Davisson

argues “none of the answers provided justified a deviation from the [S]tate’s

recommendation.” We disagree. The record shows that Davisson has had past

issues with managing his mental-health medications and was inconsistent with

following prior probation protocols. Because the district court properly exercised

its discretion in imposing Davisson’s sentence, we affirm.

       AFFIRMED.